Citation Nr: 0512172	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  02-17 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1973.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 RO decision, which 
denied an increased rating for service-connected generalized 
anxiety disorder.  In June 2004, the Board remanded the case 
to the RO for additional development.  The case has now been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's service-connected generalized anxiety 
disorder is productive of no more than occupational and 
social impairment with reduced reliability and productivity, 
and difficulty in establishing and maintaining effective 
relationships; his disability picture is without evidence of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 50 percent for service-connected generalized 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in June 2002.  In any case, 
VCAA notice was sent to the veteran prior to the transfer of 
the case to the Board in March 2005, and, as explained herein 
below, complied with the requirements of the VCAA as 
interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in June 2004, the RO 
advised him of what was required to prevail on his claim for 
an increased rating, what specifically VA had done and would 
do to assist in the claim, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the rating 
decision in June 2002, statement of the case issued to him in 
November 2002, and supplemental statement of the case issued 
to him in February 2005.  See 38 U.S.C.A. §§ 5102, 5103.  In 
these documents the RO informed the veteran of the reasons 
for which his claim was denied and the evidence it had 
considered in denying the claim.  In the statement of the 
case and supplemental statement of the case, the RO advised 
the veteran of the legal criteria governing entitlement to 
the benefit sought on appeal, with particular reference to 
38 C.F.R. § 3.159 and the United States Codes cites relevant 
to the VCAA.  Further, the statement of the case and 
supplemental statement of the case provided the veteran an 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed the 
veteran of the information and evidence needed to 
substantiate his increased rating claim.  See 38 U.S.C.A. §§ 
5102, 5103.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran maintains that he is 
entitled to an increased rating for his service-connected 
generalized anxiety disorder.  He was afforded the 
opportunity to testify at a personal hearing, but he 
declined.  The veteran has indicated that he received monthly 
psychiatric treatment from a private physician, and he 
supplied the physician's name and address, ostensibly so that 
the RO could obtain pertinent records on his behalf to 
support his claim.  In the June 2004 VCAA notice, the RO 
specifically requested that the veteran furnish a signed 
medical release for the private physician so that it could 
obtain records for the veteran.  However, he did not 
thereafter send a signed release.  Instead, the veteran's 
representative indicated in a July 2004 memorandum, relevant 
to the request for private treatment records, that the 
veteran has "specified" that "all of the treatment and 
information is of record."  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA medical examinations in May 2002 
and January 2005, specifically to evaluate the current nature 
and severity of his mental disorder.  The veteran has not 
alleged, nor does the record currently reflect, that there 
exists any additionally available evidence for consideration 
in his appeal.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for an Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2004).  

Generalized anxiety disorder is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment from generalized anxiety disorder under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in 
Diagnostic Code 9400.  Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, a 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self and others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The veteran's generalized anxiety disorder is currently rated 
50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9400.  
After a consideration of all the evidence, the Board finds 
that the veteran's generalized anxiety disorder is not more 
than 50 percent disabling and does not meet the rating 
criteria for a 70 percent rating under the regulations.  

A review of the record shows that the veteran underwent VA 
examinations in May 2002 and January 2005 in connection with 
his claim.  A private psychiatrist also treated him 
regularly, but as noted in the section herein above, those 
records were not received despite requests for the veteran to 
either furnish them himself or submit a signed medical 
release for the VA to obtain them on his behalf.  

At the time of the May 2002 VA examination, it was reported 
that the veteran has had no psychiatric hospitalizations.  He 
was seen on a monthly basis by a private psychiatrist who 
prescribed three different medications.  The veteran 
indicated that he has not worked since 1990 after developing 
a back disability related to a work incident.  He lived with 
his wife, who was retired, and their two grown children.  The 
veteran reported that in the past year he had irritability, 
insomnia, restlessness, tension, and anxiety and worry about 
all kinds of things.  He did not complain of panic attacks or 
compulsive and ritualized behavior.  On mental status 
examination, he was well nourished and appropriately dressed, 
and he had adequate hygiene and cooperation.  He was 
spontaneous and established eye contact with the examiner.  
He was alert and in contact with reality.  His thought 
process was coherent and logical.  There was no evidence of 
disorganized speech, delusions, or hallucinations.  He had no 
phobias, obsessions, or suicidal ideas.  His mood was anxious 
and his affect was broad and appropriate.  He was oriented in 
all spheres.  His memory was intact for all events.  His 
abstraction capacity was normal.  His judgment was good and 
his insight was adequate.  He was able to manage his own 
funds.  The diagnosis was generalized anxiety disorder, and 
the assigned Global Assessment of Functioning (GAF) scale 
score was 60.  

At the time of the January 2005 VA examination, it was noted 
that the veteran has had no psychiatric hospitalizations.  He 
complained of awakening frequently at night and of having 
gastric problems and diarrhea.  He stated that he stayed all 
day at home and that he did some chores around the house.  He 
reported a good response to his medications.  He complained 
of irritability and becoming verbally and physically 
aggressive (he indicated that he was once accused of physical 
aggression without legal consequence).  He reported a good 
relationship with his wife.  On mental status examination, he 
was adequately dressed and groomed.  He was alert and 
oriented times three.  His mood was anxious and somewhat 
depressed.  His affect was constricted.  His attention was 
fair, as was his concentration and memory.  His speech was 
clear and coherent.  He was not hallucinating, suicidal, or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  There was no impairment of thought 
process or communication, and there was no inappropriate 
behavior other than the reported irritability and aggression.  
He was considered competent to handle VA funds.  The 
diagnoses were generalized anxiety disorder, not otherwise 
specified, with depressive features; and the assigned GAF 
score was 55 currently.  

The Board notes that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DSM-IV, 
p.32.  GAF scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The record as a whole shows some variance in the veteran's 
assigned GAF score, but more recent VA examination reports, 
as described herein above, reflect scores in the same narrow 
range, that is, from 51 to 60 (indicating moderate 
disability).  A review of the more remote medical history 
reveals that the veteran was assigned a GAF score of 50-55 at 
the time of an October 1997 VA examination and a GAF score of 
60 at the time of a January 1995 VA examination.  In short, 
it appears that over time and particularly during the period 
contemporaneous with the present claim, the veteran's GAF 
score has remained fairly constant and within a narrow range, 
which reflects relative stability in his generalized anxiety 
disorder.  In any event, for purposes of the present appeal a 
disability rating depends on evaluation of all the evidence, 
and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.

The Board finds that the medical evidence does not show that 
the veteran's generalized anxiety disorder more nearly 
approximates the schedular criteria for a 70 percent rating 
under Diagnostic Code 9400.  For instance, there is no 
objective evidence showing that his impairment is manifested 
by such symptoms as suicidal ideation, obsessional rituals 
that interfere with routine activities, illogical or obscure 
speech, near-continuous panic affecting his ability to 
function independently and appropriately, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance or hygiene, difficulty in adapting to stressful 
circumstances, and the inability to establish and maintain 
effective relationships.  While his greatest difficulties 
appear to be irritability, anxiety, and possibly aggression, 
he is consistently shown to be without speech difficulty and 
suicidal or homicidal ideation.  One examiner noted that he 
exhibited good impulse control.  He is consistently oriented 
to time, place, and person, and he takes care of his personal 
appearance.  His judgment is fair to good and his memory was 
intact.  While his mood was somewhat depressed on one of the 
examinations, neither his thought process nor his 
communication was impaired.  He appeared to have good 
familial relationships.  Such symptoms, the Board finds, are 
more characteristic of a disability picture that is 
contemplated by a 50 percent rating under Code 9400.  

In sum, as shown by the preponderance of the competent 
medical evidence, the veteran does not demonstrate most of 
the criteria listed as warranting a 70 percent rating 
assignment under the Rating Schedule, and his generalized 
anxiety disorder is not otherwise shown to be of such 
severity as to affect his life and his ability to function to 
a degree that more nearly approximates the criteria for the 
assignment of a 70 percent rating.  See 38 C.F.R. § 4.7, 
Mauerhan, supra.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for generalized anxiety disorder is 
denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


